5 A.3d 1247 (2010)
204 N.J. 4
In the Matter of William J. MAIONE, an Attorney at Law (Attorney No. XXXXXXXXX).
M-268 September Term 2010, 067036
Supreme Court of New Jersey.
October 21, 2010.

ORDER
This matter having been duly presented to the Court on the application of the Office of Attorney Ethics recommending that WILLIAM J. MAIONE of MENHAM, who was admitted to the bar of this State in 1982, be transferred to disability inactive status pursuant to Rule 1:20-12;
And it appearing that WILLIAM J. MAIONE lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that WILLIAM J. MAIONE, is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that WILLIAM J. MAIONE, is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that WILLIAM J. MAIONE, comply will Rule 1:20-20 governing incapacitated attorneys.